Citation Nr: 0738365
Decision Date: 12/06/07	Archive Date: 01/29/08

DOCKET NO. 04-20 253                        DATE DEC 06 2007



On appeal from the Department of Veterans Affairs Regional Office 
in Waco, Texas

THE ISSUE

Entitlement to service connection for a low back disability, 
including degenerative disc disease and sciatica of the left leg.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to February 
1972.



This matter came to the Board on appeal from a January 2000 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied the veteran's application 
to reopen a claim for secondary service connection for a low back 
disability. The veteran's disagreement with that decision led to 
this appeal. In a decision dated in June 2006, the Board 
determined that new and material evidence had been received to 
reopen the claim for secondary service connection, which had 
earlier been denied in an unappealed decision by the RO in 
September 1994.

In June 2006, after reopening the claim, the Board remanded the 
case to the RO for further development, to include supplying 
proper Veterans Claims Assistance Act (VCAA) notice and obtaining 
an addendum to the May 2002 VA examination report. The RO 
thereafter provided an additional SSOC in July 2007.

In the instant case, the Board finds that the Appeals Management 
Center (AMC) has complied with the June 2006 Remand Order, and 
that neither the veteran, nor his. representative, has contended 
otherwise, and therefore it may proceed with its review of this 
appeal. Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

The RO did not consider direct service connection in its January 
2000 decision that is the subject of this appeal, and the veteran 
limited his claim to secondary service connection in his NOD. 
However, the RO did address direct service connection in the May 
2004 SOC. As explained in more detail below, the preponderance of 
the evidence supports a finding of direct service connection for a 
low back disability, specifically degenerative disc disease. Thus, 
the issue of secondary service connection is moot.

FINDINGS OF FACT

1. The veteran's pre-induction examination showed that he had a 
congenital back fusion at L-4, L-5 and S-1 upon entry into 
service.

- 2 



2. The veteran was evaluated and treated on numerous occasions for 
low back pain and placed on a profile to restrict stress to his 
back while on active duty, thereby raising a presumption of 
aggravation.

3. There is competent in-service and current evidence of 
degenerative disc disease of the lumbar spine; along with current 
medical evidence of sciatica of the left leg secondary to the disc 
disease; the evidence does not clearly and unmistakably show that 
the veteran's pre-existing low back disability was not chronically 
worsened beyond its natural progression during service.

CONCLUSION OF LAW

The veteran's pre-existing congenital back fusion at L-4, L-5 and 
S-l was aggravated during service; service connection for 
degenerative disc disease and sciatica of the left leg is 
warranted. 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2007); VAOPGCPREC 3-2003.

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of this claim. VA has issued final regulations to 
implement these statutory changes. See 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007). The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the veteran with the claim. In the instant 
case, the Board finds that VA fulfilled its duties to the veteran 
under the VCAA.

The instant decision grants service connection for a low back 
disability on an aggravation basis. Therefore, at least 
theoretically, it is a partial grant of service

- 3 



connection for the veteran's current low back disabilities. As 
such, VCAA analysis is warranted.

a. Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103. The Board concludes that the June 2006 letter sent 
to the veteran by the AMC adequately apprised him of the 
information and evidence needed to substantiate the claim.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that VA 
will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements) .

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability. 
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application. Id. at 486. This notice must also inform the veteran 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted. Id.

-4



The June 2006 letter from the AMC satisfies these mandates. It 
informed the veteran about the type of evidence needed to support 
his claim, namely, that his low back disability is connected to 
his seizure disorder. This correspondence clearly disclosed VA's 
duty to obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment. It made clear that 
although VA could assist the veteran in obtaining these records, 
he carried the ultimate burden of ensuring that VA received all 
such records. This letter additionally apprised the veteran that 
VA would schedule a medical examination or obtain a medical 
opinion for him if the AMC determined such to be necessary to make 
a decision on the claim. It also specifically asked the veteran to 
provide VA with medical evidence concerning his low back 
disability, degenerative disc disease, sciatica of the left leg 
disability as well as evidence showing a connection between these 
conditions and the veteran's service-connected seizure disorder. 
The Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his claim, 
the avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in obtaining 
such evidence. See Beverly, 19 Vet. App. at 403; see also Mayfield 
v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the June 2006 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must 
"precede an initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim." VA did not provide 
such notice to the veteran prior to the January 2000 RO decision 
that is the subject of this appeal in its June 2006 letter. 
Notwithstanding this belated notice, the Board determines that the 
AMC cured this defect by providing this complete VCAA notice 
together with readjudication of the claim, as

- 5 



demonstrated by the July 2007 SSOC. Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating the 
claim in the form of an SOC to cure timing of notification 
defect). The veteran thus was not prejudiced by any defect in 
timing, as "the purpose behind the notice has been satisfied. . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . ." 
Mayfield, 19 Vet. App.at 128.

b. Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The 
Secretary shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the. . . claim"). 
This duty includes assisting the veteran in obtaining records and 
providing medical examinations or obtaining medical opinions when 
such are necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties to 
claimant).

VA informed the veteran of its duty to assist in obtaining records 
and supportive evidence, and the veteran in fact did receive a May 
2002 VA examination, which was thorough in nature. There are VA 
and private-medical opinions addressing the contended causal 
relationship and aggravation questions at hand, to include a 
November 2006 opinion, which was based upon a detailed review of 
the claims file. The Board finds that the medical evidence of 
record is sufficient to resolve this appeal, and the VA has no 
further duty to provide an examination or opinion to address the 
secondary service connection questions at hand.

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the veteran, and thus, no 
additional assistance or notification was required. The veteran 
has suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged. See Bernard, 4 Vet. App. 
at 392-94.

- 6 



II. Law & Regulations

The Court has held that "[f]or service connection to be awarded, 
there must be (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence of an 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury." Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006); accord Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. 
Cir. 2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004). If the veteran fails to demonstrate anyone element, denial 
of service connection will result. Disabled Am. Veterans, supra; 
Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service connection. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. 
Brown,
7 Vet. App. 498, 505 (1995) (recognizing that "[a] service-
connection claim must be accompanied by evidence which establishes 
that the claimant currently has the claimed disability"); see also 
Chelte v. Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that 
the veteran's claim was not well grounded when the evidence
"establishe[d] only that the veteran had a [disability] in the 
past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by service" 
prong, the Court has expressed that "[s]ervice connection for VA 
disability compensation. . . will be awarded to a veteran who 
served on active duty during a period of war. . . for any disease 
or injury that was incurred in or aggravated by" such service. 
Caluza,7 Vet. App. at 505. VA may grant service connection, 
despite a diagnosis after discharge, when all the evidence, 
including that pertinent to service, establishes that the veteran 
incurred the disease during service. See 38 C.F.R. § 3.303(d); 
accord Caluza, supra ("When a disease is first diagnosed after 
service, service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 'incurred' 
during the veteran's service, or by evidence that a presumption 
period applied").

- 7 



With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal relationship" 
exists between the present disability and an in-service event. 
Shedden, 381 F.3d at 1167. Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence must demonstrate that the claim is plausible. Espiritu v. 
Derwinski, 2 Vet. App. 492,494 (1992). Mere lay assertions of 
medical status do not constitute competent medical evidence. Moray 
v. Brown, 5 Vet. App. 211, 214 (1993) ("lay persons are not 
competent to offer medical opinions"). Alternatively, a veteran 
can establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the present 
disability and the symptomatology. See Voerth v. West, 13 Vet. 
App. 117, 120 (1999); Savage v. Gober_ 10 Vet. App. 488, 495 
(1997).

A pre-existing disability or disease will be considered to have 
been aggravated by active service when there is an increase in 
disability during service, unless there is clear and unmistakable 
evidence (obvious and manifest) that the increase in disability is 
due to the natural progress of the disability or disease. 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a), (b). 
Aggravation of a pre-existing condition may not be conceded where 
the disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). See Falzone 
v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies only 
if there is an increase in severity during service); Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991). See also 38 C.F.R. § 
3.306.

b. Standard of Proof

38 U.S.C.A. § 5107 sets forth the standard of proof applied in 
decisions on claims for veterans' benefits. A veteran will receive 
the benefit of the doubt when an approximate balance of positive 
and negative evidence exists. 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102. Thus, when a veteran seeks benefits and the evidence is in 
relative equipoise, the veteran prevails. Wells v. Principi, 18 
Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990). A claim will be denied

- 8 



only if a preponderance of the evidence is against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

III. Analysis

a. Factual Background

The evidence received since the September 1994 RO decision 
includes clinical reports that contain complaints of back pain 
radiating to the veteran's left leg; xrays of the lumbar spine 
that revealed congenital fusion with mild spondylosis and minor 
degenerative facet disease; a medical statement from a private 
physician received in April 2001, which states that it is possible 
that severe force caused by repeated seizures or falling from a 
height could result in a spinal injury; a medical report that 
linked the veteran's low back pain to falls caused by seizures, 
albeit based upon history provided by the veteran, and a May 2002 
VA medical examination report wherein the examiner found it was 
less likely than not that the degenerative arthritis of the 
lumbosacral was causally related to a seizure disorder. Most 
significantly, the veteran submitted a January 1972 medical report 
that includes a diagnosis of degenerative disc disease at L4-5. It 
was noted within parenthesis that the latter could be secondary to 
trauma.

The Board notes that the examiner who performed the May 2002 VA 
examination was no longer available to prepare an addendum 
pursuant to the Board's June 2006 Remand Order. Therefore, in a 
November 2006 report, another VA physician reviewed the claims 
file "in detail" to include the Board's June 2006 Remand Order, 
service medical records (SMRs), and the prior VA spine 
examination. He concluded that there was "no documentation or 
suggestion in the records that [the veteran's] low back disorder 
was aggravated beyond normal progression in service." The 
physician also concluded that the preponderance of factors 
contributing to the veteran's condition (low back disability) and 
symptoms are the congenital anomaly, the aging process, and the 
stress and strain of physically exertional labor.

- 9 



b. Discussion

The instant decision finds that service connection for a low back 
disability is warranted on an in-service aggravation basis. Since 
this is at least theoretically a partial grant, the Board will 
address the question of whether the veteran's serviceconnected 
seizure disorder caused his low back disability.

The veteran contends, in part, that trauma associated with falls 
sustained during seizure activity caused his low back disability. 
There is speculative, positive and negative medical evidence of 
record that addresses the question at hand: Whether a service-
connected seizure disorder or more precisely trauma associated 
with a seizure caused the veteran's low back disability.

The April 2004 medical opinion that it is possible that severe 
force caused by repeated seizures or falling from a height could 
result in a spinal injury is too speculative and, therefore, is 
not probative evidence. That is, it neither supports nor weighs 
against the veteran's secondary service connection claim.

38 C.F.R. § 3.102 (2006) provides that service connection may not 
be based on a resort to speculation or even remote possibility, 
and a number of Court cases have provided additional guidance as 
to this aspect of weighing medical opinion evidence. See, e.g., 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish service 
connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder or 
any such relationship).

A VA examiner reviewed the claims file in November 2006 before 
concluding it is not equally as likely as not that the veteran's 
seizure disorder caused or aggravated his low back disability. 
This most recent VA opinion was based on a review of the records 
and provides a rationale for the opinion. The examiner attributed 
the low back condition to a congenital abnormality, the aging 
process, and physically

- 10



demanding labor. Thus, this opinion provides highly probative 
evidence against the veteran's claim for secondary service 
connection. See Wray v. Brown, 7 Vet. App. 488,493 (1995) (holding 
that the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of reasons 
and bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).

The Board places greater probative value on the findings contained 
in the November 2006 report than the veteran's own lay statements 
in support of his claim. See Barr v. Nicholson, No. 04-0534 (Vet. 
App. June 15, 2007). The Board notes that the veteran's assertions 
alone are insufficient to support a grant of secondary service 
connection. It is undisputed that a lay person is competent to 
offer evidence as to facts within his personal knowledge, such as 
the occurrence of an in-service injury, or symptoms. However, 
without the appropriate medical training or expertise, a lay 
person is not competent to render an opinion on a medical matter, 
such as a diagnosis of low back pathology or an etiological 
relationship between such and claimed trauma associated with a 
seizure disorder. See Espiritu v. Derwinski, 2 Vet. App. 292, 294-
95 (1991). Hence, any lay assertions in this regard have no 
probative value. In this regard, the Court has held that "where 
the determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

On the basis of the above analysis, the Board must conclude that 
the preponderance of the evidence is against a finding that the 
veteran's low back disability, to include degenerative disc 
disease and sciatica of the left leg, was caused or aggravated 
beyond normal progression by trauma associated with a service-
connected seizure disorder.

As to the question of service connection on a direct incurrence 
basis (38 U.S.C.A. § 1110; 38 C.F.R. § 3.303), the medical 
evidence clearly shows a pre-existing back disability. 
Specifically, the veteran's pre-induction examination showed that 
he had a congenital back fusion at L-4, L-5 and S-l upon entry 
into service. If a preexisting disorder is noted upon entry into 
service, service connection may be

- 11 



granted based on aggravation during service of that disorder. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). Independent medical evidence is needed to support a 
finding that the pre-existing disorder increased in severity in 
service. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1994). In this case, the 
veteran was evaluated and treated on numerous occasions for low 
back pain. An acute low back strain was diagnosed at one point. He 
was placed on a profile to restrict stress and strain to his back. 
Under such circumstances, there is a presumption of aggravation.

Clear and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service. 38 
C.F.R. § 3.306(b). Aggravation may not be conceded where the 
disability underwent no increase in severity during service on the 
basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
service. 38 C.F.R. § 3.306(b)(I); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). Thus, the question that remains is whether the 
competent evidence clearly and unmistakably rebuts the presumption 
of in-service aggravation.

While the physician who provided the most comprehensive opinion 
based upon a review of the record concluded in November 2006 that 
there was "no documentation or suggestion in the records that [the 
veteran's] low back disorder was aggravated beyond normal 
progression in service", he also opined that the preponderance of 
factors contributing to the veteran's condition (low back 
disability) and symptoms are the congenital anomaly, the aging 
process and the stress and strain of physically exertional labor. 
(Emphasis added.) The implication here is that there are one or 
more factors contributing to the veteran's low back disability 
that did not pre-exist service. Also, the physician did not state 
that all of the physical exertion contributing to the veteran's 
low back disability occurred post

- 12 



service; presumably, at least some of the stress and strain was 
incurred during service. There is competent in-service and current 
evidence of degenerative disc disease of the lumbar spine, along 
with current medical evidence of sciatica of the left leg 
secondary to the disc disease. Under these circumstances, the 
evidence does not clearly and unmistakably show that the veteran's 
pre-existing low back disability was not chronically worsened 
beyond its natural progression during service. The Board finds 
that the veteran's degenerative changes of the lumbosacral spine 
represent an aggravation of his pre-service congenital low back 
disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also 
VAOPGCPREC 3-2003. Thus, service connection for degenerative disc 
disease with secondary sciatica of the left leg is warranted.

ORDER

The veteran's pre-existing low back disability was aggravated 
during service; service connection for degenerative disc disease 
arid sciatica of the left leg is granted.

R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

- 13 



